        Case: 21-10429-BAH Doc #: 29 Filed: 08/01/21 Desc: Imaged Certificate of Notice Page
                                              1 of 3
                                                               United States Bankruptcy Court
                                                                 District of New Hampshire
In re:                                                                                                                  Case No. 21-10429-BAH
J. Hunter Properties, LLC                                                                                               Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0102-1                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 30, 2021                                                Form ID: pdf615                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 01, 2021:
Recip ID                    Recipient Name and Address
db                      +   J. Hunter Properties, LLC, 67 Esker Road, Hampton, NH 03842-2348
cr                      +   RFLF1, LLC, 222 West Adams Street, Ste. 3150, Chicago, IL 60606-5259
cr                      +   RJS Consulting, LLC, P.O Box 233, Atkinson, NH 03811-0233
intp                    +   Renovo Financial, 222 West Adams Street, Ste. 3150, Chicago, IL 60606-5259

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 01, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 30, 2021 at the address(es) listed below:
Name                                Email Address
Christopher T. Hilson
                                    on behalf of Creditor RJS Consulting LLC chilson@dtclawyers.com

Deborah A. Notinger
                                    on behalf of Interested Party Renovo Financial notingerd@cwbpa.com
                                    christensenj@cwbpa.com;marchands@cwbpa.com;dials@cwbpa.com

Deborah A. Notinger
                                    on behalf of Creditor RFLF1 LLC notingerd@cwbpa.com, christensenj@cwbpa.com;marchands@cwbpa.com;dials@cwbpa.com

Eleanor Wm Dahar
                                    on behalf of Debtor J. Hunter Properties LLC edahar@att.net

Kimberly Bacher
        Case: 21-10429-BAH Doc #: 29 Filed: 08/01/21 Desc: Imaged Certificate of Notice Page
                                              2 of 3
District/off: 0102-1                                           User: admin                                                     Page 2 of 2
Date Rcvd: Jul 30, 2021                                        Form ID: pdf615                                                Total Noticed: 4
                             on behalf of U.S. Trustee Office of the U.S. Trustee kimberly.bacher@usdoj.gov

Office of the U.S. Trustee
                             USTPRegion01.MR.ECF@usdoj.gov

Timothy Britain
                             on behalf of Creditor RFLF1 LLC britaint@cwbpa.com, marchands@cwbpa.com

Timothy Britain
                             on behalf of Interested Party Renovo Financial britaint@cwbpa.com marchands@cwbpa.com

William J. Amann
                             on behalf of Creditor Investor Capital LLC wamann@ba-lawgroup.com, cshaw@ba-lawgroup.com;jburnett@ba-lawgroup.com


TOTAL: 9
Case: 21-10429-BAH Doc #: 29 Filed: 08/01/21 Desc: Imaged Certificate of Notice Page
                                      3 of 3


                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW HAMPSHIRE

    ________________________________________________
                                                    )
    In re:      J. Hunter Properties, LLC           )                 Bk. #21-10429-BAH
                       Debtor                       )                 Chapter 11
    ________________________________________________)


                   ORDER ON EX PARTE MOTION TO ALLOW DEBTOR
                        AN EXTENSION TO FILE SCHEDULES


           1.     The Debtor¶s Ex Parte Motion to Allow Debtor an Extension to file schedules is
    granted.

             2.   The Debtor shall file its remaining schedules no later than August 12, 2021.




           July 30, 2021
    Dated: ________________                            /s/ Bruce A. Harwood
                                                        ____________________________________
                                                        Bruce A. Harwood, Chief Bankruptcy Judge




                                                   1
